Citation Nr: 1023939	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.   



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 18, 1979 to June 
25, 1979.

This matter most recently is before the Board of Veterans' 
Appeals (Board) by Order of the United States Court of 
Appeals for Veterans Claims (Court) dated on April 10, 2007 
that vacated a January 2006 decision as to the issue on 
appeal and remanded the case for additional action and 
development.  

The appeal initially arose from a rating decision promulgated 
in May 1986.

The Board had previously remanded the case in March 1996, 
June 1998, July 2000, March 2001, February 2003 and January 
2004.  

In August 1997, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge held at the RO.  He later 
testified at a videoconference hearing in May 2003.  Copies 
of these hearing transcripts are of record.  

In a separate decision promulgated on January 9, 2007, the 
Board denied the Veteran's claim for an increased rating for 
the service-connected hepatitis C.  

In a rating decision in October 2007, the RO denied the 
Veteran's claims for unrelated benefits and the claim of 
service connection for a delusional disorder, mixed type with 
grandiose and persecutory characteristics.  

Most recently, in October 2007, the Veteran's attorney 
informed the Board that she was withdrawing as his 
representative.  

The case was transferred to another RO in March 2008 and 
returned to the Board in May 2010.  

The appeal is being remanded to the RO for additional 
development of the record.  VA will notify the Veteran if 
further action is required on his part.  

REMAND

In an April 2007 Order, the Court granted a Joint Motion of 
the Parties who agreed that the Board had failed to assess 
the probative value of medical evidence indicating the pre-
existing nature of the claimed innocently acquired 
psychiatric disorder.  

The Joint Motion also noted that a number of medical opinions 
referred to pre-service treatment records and that VA had a 
duty to assist the Veteran in obtaining these records.  

Significantly, no specific source of treatment prior to 
service that would be particularly determinative or probative 
with respect to the Veteran's claim was identified in the 
Joint Motion.  Moreover, the Joint Motion did not assess 
whether any private treatment for the period prior to service 
had actually happened or address the likelihood that any 
documentation for the period prior to 1979 (that the Veteran 
did not possess) would be obtainable at this time.  

For this reason, the RO should request that the Veteran 
identify any previously unidentified psychiatric treatment or 
related medical care that he received before or shortly after 
his brief period of active service.  

It is pertinent to note that the Veteran filed his original 
claim of service connection for a nervous condition in 
January 1985.  He did not identify any treatment before 
service at that time.  In response to a request for records, 
the Veteran identified treatment at a nonVA psychiatric 
center from 1981 to 1983.  

In one of the earliest medical records submitted in 
connection with the Veteran's claim in October 1982, it was 
noted that the psychiatric history obtained from the 
Veteran's uncle was that the Veteran had a history of alcohol 
and drug abuse since high school.  

In another document dated in October 1982, when he had been 
admitted for an elaborate grandiose and paranoid delusional 
system, it was recorded for clinical purposes, that the 
Veteran had a history of long psychiatric illness dating back 
to high school with several previous mental health 
hospitalizations and a history of alcohol and drug abuse.  

In a February 1983 clinical record, his previous psychiatric 
admissions were identified as taking place in October 1982 
and December 1982 with another at the VA in Brooklyn, New 
York.  

In a particularly probative Report of Psychological 
Evaluation prepared in December 1986, the Veteran reported 
having been treated for a psychological disorder while in 
service in 1979.  It was noted that he had been hospitalized 
since that time for paranoia, homicidal and suicidal 
ideation, alcohol dependence and explosive behavior.  Testing 
at that time, he had bizarre and confused thinking indicative 
of a formal thought disorder.   The diagnostic impression was 
that of schizophrenic disorder, paranoid type.  

Based on further review of the record, the Board finds that 
the Veteran received initial medical attention for his 
psychiatric condition from Creedmore (in 1982); Middletown 
Psychiatric Center (in 1985); Albany Medical Center (in 
1982); Arden Hill Hospital; Psychological Counseling Center 
at SUNY; the VA Hospital in Brooklyn, New York; VA Medical 
Center in Bath, Maine; and at VA outpatient clinic in Bangor, 
Maine.  

Accordingly, in order to comply with the recent Joint Motion, 
the RO should undertake to request copies of all records from 
these identified treatment sources or any other documents 
identified by the Veteran as supporting his claim.   

In a letter dated in October 1998, a social worker noted his 
treatment of the Veteran since April 1997.  Based on a review 
of submitted grand jury testimony and service personnel 
records, the social worker opined that the Veteran "was 
suffering from a psychotic disorder prior to his enlistment 
in the military."  The social worker added that the 
experiences in the military aggravated the Veteran's 
psychiatric condition.

In a report dated in November 1998, a private psychologist 
reported that the Veteran was self referred for the 
evaluation in support for his claim for PTSD as a result of 
his military experience.  The psychologist recorded the 
Veteran's account of his military experience that consisted 
of a 1979 enlistment in the Air Force without acknowledgement 
of his prior physical trauma from an assault during a 
burglary.

The examiner asked the Veteran what happened in the military, 
and he replied that he was subjected to psychological and 
psychiatric experimentation.  The psychologist reported that 
it was likely that the Veteran had a pre-existing mental 
disorder when he entered the military.  The test results 
indicated some symptoms of PTSD; however, the examiner could 
not draw definitive conclusions about the potential impact of 
the military experiences on his current symptomatology.

The examiner opined that "it [was] entirely plausible to 
surmise that superimposing military training upon his pre-
existing pathology could well have exacerbated many of his 
problems."

In a letter dated in December 2004, a private psychologist 
opined, based on a review of the entrance and discharge 
examinations and disciplinary records in service, as well as 
VA examination reports and outpatient treatment records, that 
the Veteran had been a life-long schizophrenic.  He noted 
that the one-month service in the Air Force had "absolutely 
exacerbated his pre-existing psychological disorder, due to 
the psychological stress of basic training."

The psychologist added that "this was evident from the fact 
that line personnel with no psychiatric training were able to 
see that he needed psychiatric help and sent him to the 
mental hygiene clinic."

The psychologist's diagnosis was that of schizophrenia 
paranoid type.  The etiology was noted to be both hereditary 
and "was certainly aggravated by his military service."

The Veteran receives Social Security Administration (SSA) 
disability benefits for cirrhosis of the liver with a 
secondary diagnosis of history of bipolar disorder.  It is 
noted that the SSA disability began on January 1, 1983.  With 
regard to the psychiatric disability, the Veteran was 
examined in March 1984.  The examiner noted that the bipolar 
disorder, mixed type without psychotic features "ha[d] been 
essentially unchanged since approximately 1975."   

In a September 1998 clinical note, a VA psychiatrist opined 
that, given the Veteran's personality structure, "it [was] 
reasonable to understand that the rigors of military service 
would be an extraordinary stressor" and that the diagnosis 
of PTSD was a major consideration.  The psychiatrist added 
that "such an experience [was] likely to provide a wealth of 
opportunity for aggravation of his pathology."

On VA PTSD examination in June 1999, the Veteran stated that, 
prior to his enlistment in the military in 1979, he had had 
five different jobs, had been brutally assaulted and had 
found his father's dead body.  The VA examiner noted a 
variety of diagnoses to include paranoid personality, 
schizophrenia, PTSD, delusional disorders, malneurological 
deficits, alcoholism and bipolar disorder.  

The psychological test results were noted to be 
"nonconsistent with a diagnosis of chronic PTSD."  The 
examiner's diagnosis was that of schizophrenia, 
undifferentiated with history of alcohol disorder.  The 
examiner opined that the condition predated his military 
service but was "probably aggravated by his brief stay in 
the military."

The examiner added that it was the Veteran's view that his 
problematic military experience "increased his sense of 
being treated unfairly, harassed, and persecuted and as a 
result this problematic way of looking at the world 
continue[d] with numerous hospitalizations, post-military."

On VA mental disorders examination in June 1999, the examiner 
reported that the Veteran had both grandiose and persecutory 
delusions.  The examiner's diagnosis was that of paranoid 
schizophrenia.

The examiner opined that the Veteran was "already mentally 
ill before joining the service and most of his poor 
performance was brought about by his delusions" that the 
examiner found was a natural progression of his industrial 
and social impairment.  

A June 2002 VA treatment record noted that "it was well 
documented that the severity of PTSD resulting from a given 
set of events varies in accordance with the level of 
preexisting pathology.  In his specific case, his military 
career, although brief, exposed him to circumstances that 
dovetailed significantly with his particular personality 
disorder to the extent that previous PTSD symptomatology was 
exacerbated to a unique degree."

On VA PTSD examination in March 2004, the Veteran was noted 
to have had a complicated history with records of psychiatric 
hospitalizations, primarily during the 1980's.  Based on 
psychological testing, the examiner found the evaluation was 
most consistent with the diagnosis of schizophrenia.  

The Veteran was noted to be quite delusional, and his 
thoughts were noted to be disordered.  His PTSD symptoms were 
found to appear to be related to various delusions and that 
the only credible stressor was the assault that occurred 
prior to military service.  Specifically, he was allegedly 
assaulted and his apartment burgled by two acquaintances in 
March 1976.

The VA examiner opined that, given the extremely short time 
that he was in service, "it [was] not at least as likely as 
not that his current mental disorder was exacerbated by his 
experience in the service."  The examiner continued that 
"it [did] appear that he ha[d] had a very long-standing 
mental disorder including significant delusions as well as 
maladaptive personality issues."

The examiner opined that the difficulties in the military 
were "due to his preexisting condition and not a reflection 
of an exacerbation of his difficulties."  The examiner's 
diagnoses included those of paranoid schizophrenia, 
personality disorder, not otherwise specified (NOS)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran a VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Such notice 
letter should describe the basis of the 
previous denial of the Veteran's service 
connection claim, as well as the evidence 
necessary to substantiate the elements of 
service connection found to be 
unsubstantiated in the previous denial.  

Specifically, the letter should inform 
the Veteran about the need to show 
linking medical evidence, including but 
not limited to, a doctor's statement 
showing that there is a reasonable 
possibility that the current disability 
was caused by injury or disease that 
began or was made worse during military 
service.  

The notice letter should also include 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO then should take appropriate 
steps to contact the Veteran in order to 
obtain information and releases, if 
necessary, sufficient to retrieve records 
all outstanding records of his evaluation 
and/or treatment following service from 
Creedmore; Middletown Psychiatric Center; 
Albany Medical Center; Arden Hill 
Hospital; Bellevue; Psychological 
Counseling Center at SUNY; Brooklyn VA 
Hospital; VA Medical Center in Bath; and 
Bangor VA clinic, as well as the Togus 
VAMC since November 2007.  All records 
and/or responses received should be 
associated with the claims folder.  

The Veteran also should be asked to 
provide specific information in order to 
identify any other psychiatric treatment 
that he might have received prior to or 
shortly after his period of active 
service.  Based on his response, the RO 
should undertake all indicated action to 
assist the Veteran in providing a 
complete evidentiary record.   

If any records sought are not obtained, 
notify the Veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

After securing any necessary release 
forms, with full address information, any 
documentation/records prepared pursuant 
to VA vocational rehabilitation should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  After all records and/or responses 
received are associated with the claims 
folder, or a reasonable time period for 
the Veteran's response has expired, the 
RO should schedule the Veteran for VA 
examination to determine the current 
nature and extent of his claimed 
psychiatric disability.  

The claims folder, to include a complete 
copy of this REMAND, must be made 
available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and his assertions.  

All tests and studies deemed appropriate 
should be accomplished, and all clinical 
findings should be reported in detail.  

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completion of the requested 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the Veteran's claim in light 
of all relevant evidence and governing 
legal authority and precedent.  If any 
benefit sought on appeal remains denied, 
then the Veteran must be furnished with a 
Supplemental Statement of the Case and 
afford him an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



